ACCEPTED
                                                                                      14-14-00379-CV
                                                                        FOURTEENTH COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                2/11/2015 12:37:05 PM
                                                                                  CHRISTOPHER PRINE
                                                                                               CLERK

                              NO. 14-14-00379-CV

                      In the Court of Appeals for the
                   FOURTEENTH DISTRICT OF TEXAS


                             ROSALINDA REYES
                                APPELLANT

                                        V.

  MEMORIAL HERMANN HEALTH SYSTEM D/B/A TIRR MEMORIAL
                     HERMANN
                      APPELLEE


                               On Appeal from the
       129th District Court, Harris County, Texas, Cause No. 2013-35690,
                   The Hon. Michael Gomez, Judge Presiding


  UNOPPOSED MOTION TO EXTEND TIME TO FILE APPELLEE’S BRIEF


TO THE HONORABLE COURT OF APPEALS:

      COMES NOW, Memorial Hermann Health System d/b/a TIRR Memorial

Hermann and files this Unopposed Motion to Extend Time to File Appellee’s

Brief. In support of this Motion, Appellee shows unto this Court the following:

                                        A.

                                INTRODUCTION

      1.    This is an interlocutory appeal brought by Appellant pursuant to the

Texas Civil Practice & Remedies Code Section 51.014(a)(9), which allows an
interlocutory appeal from an order denying a motion to dismiss under Texas Civil

Practice & Remedies Code Section 74.351 (b). The Appellant is Rosalinda Reyes

and the Appellee is Memorial Hermann Health System d/b/a Memorial Hermann

TIRR.

                                         B.

                         ARGUMENT & AUTHORITIES

        2.   No rule limits the time within which to file this Motion to Extend.

Tex. R. App. P. 38.6.

        3.   The Court may extend time to file Appellee’s Brief under the

authority of Tex. R. App. P. 38.6(d).

        4.   Appellee’s Brief is due on or about February 16, 2015.

        5.   Appellee requests an additional thirty (30) days from the current due

date in which to file its brief, extending the time to March 16, 2015.

        6.   Appellee has previously requested two extensions to file its brief.

        7.   An extension of time to file Appellee’s Brief would allow Appellee to

prepare its brief with the thoughtful consideration and deliberation that this

important matter requires.
                                      PRAYER

      8.     For these reasons, Appellee asks the Court to grant an extension of

time to file its Brief to March 16, 2015.

                                        Respectfully submitted,

                                        LUCCIA & EVANS, L.L.P.


                                        By /s/ Frank N. Luccia
                                         Frank N. Luccia
                                         SBN 12664400
                                         fnluccia@luccia-evans.com
                                         Mary M. Wagner
                                         SBN 20659920
                                         mmwagner@luccia-evans.com
                                         8 Greenway Plaza, Suite 1450
                                         Houston, Texas 77046
                                         (713) 629-0002 / Fax (713) 629-0004

                                        ATTORNEYS FOR APPELLEE

                      CERTIFICATE OF CONFERENCE

       I hereby certify that we have conferred with counsel for Appellant regarding
the foregoing motion and opposing counsel is unopposed.


                                        /s/ Frank N. Luccia_____
                                        Frank N. Luccia/Mary M. Wagner
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the above and foregoing
Motion to Extend Time to File Appellee’s Brief has been forwarded to counsel for
Appellant via [ ] facsimile, [ ] certified mail, return receipt requested, [X] e-service
on the 11th day of February, 2015 as follows:

      Kevin Adley
      Gilbert Garza
      ADLEY LAW FIRM LTD, LLP
      1421 Preston St.
      Houston, TX 77002

                                               /s/ Frank N. Luccia_____
                                               Frank N. Luccia/Mary M. Wagner